Title: To Thomas Jefferson from C. W. F. Dumas, 9 January 1793
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 9 Jan. 1793. The lessons offered by the quarrelsome Europeans can make the good American people thankful for the wisest and most virtuous government in the world and the constitutions which assure it. Behold the king of England, who seems determined to add to the disorder by joining with his hereditary Continental cousins and risks drowning with them like Pharoah, thus atoning for the war of 1779–84. Here it has been decided to increase the land force by 18,000 men. He encloses the French newspapers left behind by Short, who departed from here again; he has continued them for the next six months and will send them as often as possible. P.S. 9 Jan. Having just received TJ’s letter of 14 Nov. 1792, he is grieved by the news of his approaching retirement, although consoled by TJ’s kind recollection of him, and hopes TJ will recommend him to his successor as a faithful servant of the United States, in the certainty of whose continuing happiness he will die contentedly.
